FILED
                             NOT FOR PUBLICATION                             JUN 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVAN NOVIANTO PRATAMA,                           No. 08-72199

               Petitioner,                       Agency No. A095-300-832

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Ivan Novianto Pratama, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and deny the petition for review.

      Substantial evidence supports the IJ’s finding that Pratama did not suffer

past persecution because even considered cumulatively, the harassment and

extortion he endured and the bruises suffered during the commotion after his

church was bombed did not rise to the level of persecution. See id. at 1059-60.

The record also does not compel the conclusion that there is a pattern or practice of

persecution against Christians in Indonesia. See id. at 1060-62. Further, even as a

member of a disfavored group, the record does not compel the conclusion that

Pratama demonstrated a sufficiently individualized threat of persecution to

establish a well-founded fear of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922,

927-29 (9th Cir. 2004). Accordingly, Pratama’s asylum claim fails.

      Because Pratama failed to establish his eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72199